Filed 9/30/20 P. v. Tsuha CA2/1
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION ONE


 THE PEOPLE,                                                            B305194

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. PA026562)
           v.

 JOHN TSUHA,

           Defendant and Appellant.




     APPEAL from an order of the Superior Court of Los Angeles
County, Cynthia L. Ulfig, Judge. Affirmed.
     Richard B. Lennon and Jill Ishida, under appointment by the
Court of Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.

                           ________________________________
          FACTUAL AND PROCEDURAL SUMMARY
       In April 1993, John Tsuha was convicted by plea of
four counts of second degree robbery (Pen. Code,1 § 211) with
an enhancement for personal use of a dangerous or deadly
weapon pursuant to former section 12022, subdivision (b), as
amended (Stats. 1989, ch. 1284, § 2, pp. 5058–5059). The court
sentenced Tsuha to six years in prison.
       In 1994, the California Legislature and electorate separately
enacted the “Three Strikes” law. (Stats. 1994, ch. 12, pp. 71-75
[amending section 667, effective March 7, 1994]; Prop. 184,
as approved by voters, Gen. Elec. (Nov. 8, 1994) [enacting
section 1170.12].)
       In August 1997, a jury convicted Tsuha of four counts
of second degree robbery (§ 211) and one count of evading a peace
officer with willful and wanton disregard for the safety of persons
or property (Veh. Code, § 2800.2, subd. (a)). The jury also found
true allegations that he used a deadly weapon in the commission
of a robbery, pursuant to former section 12022, subdivision (b)(1),
as amended (Stats. 1997, ch. 377, § 8, pp. 1948-1949), and that
he had been previously convicted of a serious felony and four
strike priors (§§ 667, subds. (a) & (c), 1170.12, subd. (a)). He
was sentenced under the Three Strikes law and section 667,
subdivision (a) to prison for 31 years to life. This court affirmed
the judgment in July 1998. (People v. Tsuha (July 21, 1998,
B116172) [nonpub. opn.].)
       On January 9, 2020, Tsuha filed a motion for modification
of his sentence under section 1016.8, subdivision (a)(4). Tsuha
argues that his 1993 convictions should be vacated because at the
time he entered into his plea agreement he could not have known

      1 Unless otherwise specified, subsequent statutory references
are to the Penal Code.



                                  2
that his convictions would expose him to increased sentences for
future crimes under the subsequently enacted Three Strikes law.
He contends that, because the 1993 convictions should be vacated,
he should be resentenced for his 1997 convictions without regard to
the Three Strikes law.
       On January 31, 2020, the court denied the motion.
       Tsuha timely appealed.
       We appointed counsel for defendant, who filed a brief raising
no issues on appeal. (See People v. Cole (2020) 52 Cal.App.5th
1023, 1034, petn. for review pending, petn. filed Sept. 4, 2020,
S264278; People v. Serrano (2012) 211 Cal.App.4th 496.) Counsel
had informed Tsuha that she intended to file a brief stating that
she found no arguable issues and that Tsuha has the right to file a
supplemental brief. Counsel also provided Tsuha with the record
on appeal and a copy of her brief. Counsel stated that she remains
available to brief any issues upon our request.
       Tsuha filed a supplemental brief contending that his waiver
of rights in his 1993 plea agreement were not made voluntarily and
intelligently as required by Boykin v. Alabama (1969) 395 U.S. 238,
242–244, and In re Tahl (1969) 1 Cal.3d 122, 132.

                           DISCUSSION
       Tsuha’s motion sought relief under section 1016.8,
subdivision (a)(4). That statute, which the Legislature enacted
in 2019, provides: “A plea bargain that requires a defendant to
generally waive unknown future benefits of legislative enactments,
initiatives, appellate decisions, or other changes in the law that
may occur after the date of the plea is not knowing and intelligent.”
(§ 1016.8, subd. (a)(4).) This provision is complemented with
subdivision (b) of the same statute, which provides: “A provision
of a plea bargain that requires a defendant to generally waive
future benefits of legislative enactments, initiatives, appellate




                                  3
decisions, or other changes in the law that may retroactively apply
after the date of the plea is void as against public policy.” These
provisions have the effect of voiding a waiver of the benefits of
subsequent ameliorative changes in the law that would otherwise
apply to the defendant.
       There are several problems with Tsuha’s argument. First,
he did not provide the trial court or this court with the terms of his
plea agreement and we cannot, therefore, determine whether the
agreement includes the waiver that section 1016.8 declares void as
against public policy.
       Second, although section 1016.8 applies retroactively to cases
not yet final on appeal (People v. Barton (2020) 52 Cal.App.5th
1145, 1153), Tsuha’s judgment has long been final.
       Third, even if section 1016.8 applies to his plea agreement,
it does not support Tsuha’s argument because he is not seeking to
obtain the benefit of changes in the law that postdate his 1993 plea
and conviction. Rather, he is seeking to avoid the adverse effect
of a post-plea change in the law, namely, the enactment of the
Three Strikes law. It is well-established that convictions based on
guilty pleas that predate enactment of the Three Strikes law can
enhance sentences imposed under that law. (See People v. Gipson
(2004) 117 Cal.App.4th 1065, 1068–1070; People v. Sipe (1995)
36 Cal.App.4th 468, 476–479.) Nothing in section 1016.8 alters
that principle. The court, therefore, did not err in denying Tsuha’s
motion.
       Tsuha contends in his supplemental brief that his waiver of
rights in his 1993 plea violated his rights under Boykin v. Alabama,
supra, 395 U.S. 238, and In re Tahl, supra, 1 Cal.3d 122. To the
extent he is referring to a waiver other than a waiver of future
beneficial changes in the law described in section 1016.8, the
claim was not cognizable in a motion to the trial court filed after
his judgment became final. (See Lewis v. Superior Court (2008)



                                  4
169 Cal.App.4th 70, 77 [generally, trial court has no authority to
entertain a motion after the judgment is final].) Because the issue
was not properly raised below, we do not address it on appeal.
      We are satisfied that Tsuha’s counsel has fulfilled her
responsibilities (see People v. Cole, supra, 52 Cal.App.5th at p. 1038,
petn. for review pending, petn. filed Sept. 4, 2020, S264278) and
conclude that the appeal raises no arguable issues.

                           DISPOSITION
      The trial court’s January 31, 2020 order is affirmed.
      NOT TO BE PUBLISHED.




                                           ROTHSCHILD, P. J.
We concur:



                  CHANEY, J.



                  SINANIAN, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                  5